Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-16-00505-CR

                                       IN RE Robert MARTINEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 17, 2016

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On August 8, 2016, Relator filed a petition for writ of mandamus seeking an order from

this court directing the clerk of the county court and a court reporter to provide him with copies of

transcripts of hearings held on February 4, 2014, July 8, 2014, and December 19, 2014. This court

only has the authority to issue a writ of mandamus against “a judge of a district or county court in

the court of appeals district” and other writs as necessary to enforce our appellate jurisdiction. See

TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). Because Relator failed to show the requested

writ of mandamus is necessary to enforce our jurisdiction, Relator’s petition for writ of mandamus

is dismissed for lack of jurisdiction.

                                                        PER CURIAM

DO NOT PUBLISH
1
 This proceeding arises out of Cause No. 307125, styled State v. Robert Martinez, pending in the County Court at
Law No. 5, Bexar County, Texas, the Honorable John Longoria presiding.